 322DECISIONSOF NATIONALLABOR RELATIONS BOARDor other mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the ActCROOKSTON TIMES PRINTINGCOMPANY,EmployerDated-------------------- By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60days from thedate hereof,and must notbe altered,defaced, or coveredby any othermaterialRedwing Carriers,Inc.andTeamsters,Chauffeurs&HelpersLocal UnionNo. 79,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof AmericaRedwing Carriers,Inc.andAlfred B.Hults.Cases Nos 12-CA-475, 12-CA-476, 12-CA-177, and 12-CA-505November 24,1959DECISION AND ORDEROn June 30, 1959, Trial Examiner Lloyd Buchanan issued hisIntermediate Report an the above-entitled proceedings, finding thattha Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached heretoThe Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed withrespect to such allegationsThereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers m connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report,' the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations 2 of the Trial Examiner with the following modifications1The Trial Examiner found, and we agree, that the Respondentviolated Section 8(a) (1) of the Act by the following conduct1 The Intermediate Report incorrectly states that Spurlock testified to interrogationand a threat by Cunningham on July 21,1958Spurlock's testimony does not attributethese acts to Cunningham,but gatherto KleinTheIntermeaaate Report is correctedaccordinglyz The Trial Examiner found that employees Wilson, Farrow, and-Tilts were not dis-,charged for discriminatory reasonsAs no exceptions have been filed to these findings,-we adopt them proforma125 NLRB No 27 REDWING CARRIERS, INC.323On July 19, 1958, Respondent's head dispatcher, Cunningham, asupervisor, advised employeeWilson to leave a drive-in restaurantbefore an expected meeting of union adherents took place.He alsotoldWilson on that occasion : "If you see any more drivers come thisway, you tell them to stay away, or some innocent party may be firedon account of this meeting."On July 26, 1958, Cunningham warned the wife of employee Far-row that her husband was jeopardizing his job, and that if Farrow didnot stop "messing around" with those who were trying to get theUnion in, it wouldn't be to[o] good for him."2.The Trial Examiner found that the Respondent dischargedSpurlock in violation of Section 8(a) (3) and (1) of the Act.Weagree for the following reasons :Spurlock, an experienced truckdriver, was hired by the Respondenton February 4, 1958, subject to a 6-month probationary period. Earlyin July he undertook to assist Hughes, the president of the Union,in organizing the Respondent's drivers.After obtaining 18 signaturecards, Spurlock arranged to hold a meeting of employees at his homeon the afternoon of July 19.However, prior to the time set for themeeting, Spurlock went to a drive-in restaurant near his home, wherea preliminary gathering was to take place. On arriving at the drive-in, he met and spoke with Cunningham.When Hughes arrived, Spurlock left Cunningham's table inside therestaurant and entered Hughes' automobile which was parked next toCunningham's in front of the drive-in.Shortly afterward, threeother employees joined Hughes and Spurlock in the car.During themeeting, Cunningham came out of the restaurant on several occasions,spoke to Hughes, and observed the members of the group in Hughes'car.Cunningham's understanding that this meeting was connected withunion activity and his animus toward such activity are amply demon-strated by his admonitions to Wilson and his subsequent threat toMrs. Farrow, as set forth above, in our discussion of the Respondent'sviolations of Section 8 (a) (1).Spurlock was discharged on July 24, 11 days before the end of hisprobationary period.The asserted reason for his discharge was hisviolation of the Respondent's no-pushing rule.As pointed out by the Trial Examiner, this rule was honored asmuch in the breach as in the observance.During his short tenure,Spurlock had been advised on one occasion by both the night dis-patcher and the night shop foreman to have his truck pushed after itsengine had broken down on the road. On another occasion the Re-spondent sent a mechanic to assist Spurlock when his truck had becomeimmobilized.In order to change tractors, the mechanic pushed thedisabled truck on to level ground. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe incident which allegedly caused the discharge occurred onJuly 22. In the course of his run on that date, Spurlock's truckbecame mired at a road construction site. Following a vain attemptto extricate the vehicle by pulling it, the construction superintendent,over Spurlock's objection, freed the truck by having a bulldozer pushit.Spurlock reported the incident to the night dispatcher upon hisreturn to the Respondent's terminal.The Respondent's safety direc-tor thereafter discharged Spurlock at the direction of Cunningham.In agreeing with the Trial Examiner, we likewise find that the,asserted reason for Spurlock's discharge was a pretext.Clearly, theRespondent, through Cunningham, knew that Spurlock was engagedin union activity.The Respondent's animus toward such activitywas amply demonstrated by its violations of Section 8 (a) (1).Addedto this backdrop is the precipitate enforcement of sanctions againstSpurlock for his purported breach of a rule which to that point hadbeen enforced very laxly.Further, Spurlock, far from asking theconstruction superintendent to push his truck, attempted to preventsuch action by the only reasonable means immediately at his command,,his own objection. In all the circumstances, we find that the harsh andprecipitate application of the no-pushing rule on July 24 was moti-vated by the Respondent's desire to rid itself of an active participantin union activity.ORDERUpon the entire record in the cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Redwing Car-riers, Inc., Tampa, Florida, its officers, agents, successors, and assigns,.shall :1.Cease and desist from :(a)Discouraging membership in Teamsters, Chauffeurs & Helpers.Local Union No. 79, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or in any other labororganization, by discharging any of its employees or discriminatingin any other manner in regard to their hire and tenure of employment,.or any term or condition of employment.(b)Threatening employees in connection with union activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.2.Take the following affirmative 'action which the Board finds willeffectuate the policies of the Act :(a)Offer to Virgil Spurlock immediate and full reinstatement tohis former or a substantially equivalent position, without prejudice to.his seniority or other rights and privileges. REDWING CARRIERS, INC.325(b)Make said Virgil Spurlock whole for any loss of pay he mayhave suffered by reason of the discrimination against him, in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(c)Preserve and, upon request, make available to the NationalLabor Relations Board, and its agents, for examination and copying,all records necessary for the determination of the amount of back paydue under this Order.(d)Post at its terminal in Tampa, Florida, copies of the noticeattached to the Intermediate Report marked "Appendix." 3Copiesof said notice, to be furnished by the Regional Director for theTwelfth Region, shall, after being duly signed by the Company's rep-resentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Twelfth Region in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaintbe,and it herebyis,dis-missed insofar as itallegesthat Lucian Wilson, Willie Farrow, andAlfred B. Hults were discharged in violation of the Act.'This notice is amended by substituting for the words"The Recommendations of aTrial Examiner"the words "A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein alleges thatthe Companyhas violated Section 8(a)(3) ofthe NationalLaborRelations Act, as amended,61 Stat.136, by discharging WillieFarrowon August1, 1958, Virgil Spurlock on July 24, 1958, Lucian Wilson onJuly 30,1958, andAlfred B. Hults on August21, 1958, andthereafterfailing andrefusing to reinstatethem, becauseof their unionmembershipand activities; andSection 8(a)(1) of theAct by saidalleged acts and by warning and threateningagainst employees'associating with a union representative or prounion employees orformer employees,and by declaring an intentionto watch an employees'union meet-ing.The answer denies the allegations of unfair labor practices and alleges that thedischarges were for valid causeand that the formeremployees were not returned towork because of their unsatisfactoryservice record.A hearing was held beforeme atTampa, .Florida, onFebruary 12, 13, and 16,1959.Pursuant to leave granted to all parties, the General Counselwas heard inoral argument at the conclusion of the hearing, anda brief hasbeenfiled by theCompany.Uponthe entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company,a Florida corporation with principaloffice and place of business in Tampa, Florida,is engaged in the transportation of535828-60-vol. 125-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetroleum and other liquid products;that during 1957 and 1958 it derived income ofmore than$100,000 transporting such products from points within the State ofFlorida, which products originated and flowed from points outside the State; andthat it is a link in interstate commerce and is engaged in commerce within the mean-ing of the Act.It was admitted and I find that the Union is a labor organization within the mean-ing of the Act.II. THE UNFAIR LABORPRACTICESA. SpurlockSpurlock, an experienced truckdriver,was employed by the Company fromFebruary 4 until July 24, 1958,a period of 5 months and 20 days.He generallydrove hot asphalt trucks.On July 5 he spoke with Hughes, the president of thislocal union,and thereafter got about 18 drivers to sign union cards, mostly at hishome.A union meeting was arranged to be held at Spurlock's home at 3 p.m. on Satur-day, July 19.About one-half hour prior to the time set for the meeting, Spurlockwent to a small drive-in restaurant next door to his house,where the men were firstto foregather.There he met Cunningham,the Company'shead dispatcher and asupervisor within the meaning of the Act, who asked him why he had not come towork that morning, to which Spurlock replied that he had already put in 100 hoursand wanted a little rest.Hughes arrived at the restaurant at 3 o'clock and he and Spurlock went outsideand got into Hughes' automobile,which the latter had parked in front of the restau-rant, next to Cunningham's.They were joined in the car by three other employees,Gurnsey, Hults,and Segrest.Other employees allegedly drove by but did not stop.If this was because Cunningham's automobile was parked in front, it is not charge-able to the Company, nor is surveillance alleged.Cunningham'spresence does,however, have a bearing on the question of company knowledge,infra.Early Monday morning, July 21, when Spurlock called the night dispatcher forassignment,he was told that he would first have to see Cunningham later that morn-ing.The latter directed that he be dispatched,explaining that he had left wordbefore he went to the drive-in restaurant on the 19th that Spurlock was to see himbefore going to work on Monday.(This presumably because Spurlock had notcome in that day.) Interrogation and a threat by Cunningham on July 21, testifiedto by Spurlock,were not alleged and are not found.These need not be cited toshow Cunningham'sknowledge of Spurlock's support and sympathy for the Union,or his own animus, notedinfra.Sent out with a load of hot asphalt which was due to be delivered at 9:30 the fol-lowing morning,Spurlock had to cross a new stretch of road which was being built.His truck bogged down and got stuck.(Although Cunningham spoke of the roadas already paved, the contractor was then only putting the topping down.As anexaggeration to suggest that it would be hard for Spurlock to get stuck there-itisnot disputed that he was stuck-this reflects on Cunningham's reliability as awitness.)A caterpillar was hooked up to pull, and it got stuck.A bulldozeroperator on that job was then instructed by the contractor to push Spurlock's truck.When Spurlock objected that it was against his Company's rules to push a truck, thesuperintendent on the job replied that he had to get the truck out of there.Thebulldozer thereupon started to push Spurlock's trailer at the back bumper,slippedand cut one of Spurlock's tires.According to Spurlock,his bumper was bent andpushed into the tire, but a cable was put to the bumper and pulled it away,leavingit as good as before.He denied that the tank was bent, while declaring that therehad been several dents on the trailer and he could not tell whether there now wereany additional ones.Spurlock was away on July 23.When he reported on the 24th,Klein,the nightdispatcher,told him that he was to see Roach, the safety director;the latter orderedhim to turn in his equipment.When Spurlock asked why, Roach said it was forbeing pushed.There is no dispute that the Company's rules forbid pushing; trucks are to bepulled when stuck.But to stop with that is to tell only part of the truth.Spurlockknew the rule and remonstrated against being pushed.The question is whether therule has been waived 1 at various times and whether enforcement against Spurlockon this occasion was discriminatory.He testified that, about a month before, hehad been pushed while hauling asphalt.On that occasion he had called the plant1While violation of the ruleswarranted dismissal,and employees were so told, weshall see various instances of waiver of several rules. REDWING CARRIERS, INC.327and reported that the motor would not start, and was told by Klein and the night shopforeman, Elmore, to get a push.Nothing was said about this afterward; he was notthreatened with discharge.A second time, when a piston broke, he called the plantand two tractors were sent out with a mechanic and a driver.The mechanic pushedSpurlock's truck to level ground, where the defective tractor was replaced.Nothingwas said at this time either about being pushed in violation of the rule.We have no information concerning the night foreman beyond hisname and title.Referred to as shop foreman, directing these rescue operations, and evidently incharge (there was no objection to the reference to him as shop foreman), he was,with Klein, the Company's representative for receipt of such information, and hisknowledge is imputed to the Company.Whether such imputation depends alone onElmore's knowledge of breakdowns and pushing, or on that of Elmore and Klein,need not be decided.Evidence was received concerning Klein's status and theextent to which he represented the Company, and on the basis of that evidence (therewere elements of patent unreliability in Klein's testimony) I find that he served as aconduit between Cunningham and the drivers but that he was not a supervisor withinthe meaning of the Act even though, to the extent that he controlled assignments, heaffected drivers' earnings.Responsible for getting the trucks out, Klein was notresponsible for the work of the drivers, nor did he supervise them although aloneor with Elmore he did provide assistance or advice when drivers got stuck.2If Elmore's authority and Klein's right to receive such reports were not sufficient,we would still have the question of an employee's right to rely on specific and con-trary instructions, by those left in charge to issue instructions, as a waiver of thisrule, and the Company's estoppel to insist on strict compliance with the rule.Kleinalso testified that trucks were many times stuck in the terminal and were both pulledand pushed under Cunningham's supervision.Elmore was not called to denySpurlock's testimony.To the extent that Spurlock's credibilityis in issue, itmay be noted that a collateralissue was joined in connection with his testimony that he averaged 80 to 90 hoursper week on the job. Company pay records, showing that he worked approximately50 hours, were then produced, presumably to show a marked difference and to attackSpurlock's credibility.But Cunningham testified that Government regulations pro-hibitmore than 60 hours' work per week and that the pay records are based not onthe drivers' time records but on the number of trips made. So far from impeachingSpurlock, such evidence reflects confusion when the pay records were called forand offered. It does not clearly appear whether Spurlock was doing contract workor was engaged in common carriage, to which the 60-hour limitation applies.As far as other drivers are concerned, in addition to Spurlock's general statementthat he had heard that others had been pushed, we have Driver Farrow's testimonythat in April and again in May 1958, Cunningham had told him to get a push. Ialso credit the testimony of Lowe, another driver, that with Cunningham's knowledgehe had been pushed in the yard and outside.Mendez, the Company's president andgeneral manager, testified that the rule against being pushed was violated every oncein a while and that only sometimes was the driver dismissed, this depending on hislength of service; a probationer would be fired immediately. Such inclusion of atime factor itself indicates waiver of the rule.But it appears further that the rulehas not been enforced even against a probationer: one driver, when he had beenemployed only a month, was not discharged in 1953 after being pushed.Anotherpushing incident involving the same employee in 1957, when he had been employedalmost 4 years, was characterized by Mendez as "very minor." Spurlock was a fewdays short of completing the 6-month probationary period, which we shall furtherconsider,infra.But whatever may be said concerning probation, waiver of theno-pushing rule has been clearly established..in this posture of the case, with evidence that pushing of trucks had been permittedin spite of the rule, we need not point to what Spurlock should have done whenthe attempt to pull him out failed and the superintendent on the job directed that hebe pushed out of the way.The rules were not cited as covering this point, nor didcompany witnesses allude to it.Neither have counsel, although requested andpromising to do so, indicated any reasonable alternative to that followed by Spurlockand others on this and other occasions. It is no answer to argue that "circumstancesdo not arise under which pushing is the onlymanner of freeing a truck."Con-ceivably a crane could be broughtin tolift it, but this has not and would not besuggested as a reasonable alternative.Cunningham testified that he had never seena truck so badly stuck that it needed a push, not that trucks have not been in thatCf.New York State Employers Association,Inc.,93 NLRB 127, 129. 328DECISIONSOF NATIONAL LABOR RELATIONS BOARD .condition.Whether or not he saw them, he and others have approved pushing,as noted.Reason and the various instances notedsupraindicate that the Company did recog-nize an exception to the rule: When conditions appear to require it,as for examplewhen pulling does not succeed,a truck may be pushed despite the general rule.against it.From all of the evidence, it appears that the rule was adopted to dis-courage pushing unless it was necessary rather than to forbid it.3But whatever thereason for the rule or the practice followed, the salient element here is that pushing-was permitted and had been authorized.Spurlock knew also that he was required to report damage to Safety Director-Roach.Yet this requirement seems likewise to have been honored as much in thebreach as in the observance. (The reason given for Spurlock's discharge was thathe permitted the push on July 22 with consequent damage to the trailer, not his.failure to report it to Roach.But this latter point will be explored in view of theexamination and testimony pro and con lest it appear to have been "overlooked."To the extent that this issue represents a shifting of defense, it also bears on thequestion of discrimination.)Earlier in July, when an automobile hit the rear of histruck on the highway, Spurlock on his return reported it to Roach and filled out aform at the dispatcher's desk.That was done, he explained, because another auto-mobile was involved and because a State policeman was at the scene of the accident.and accompanied Spurlock to the terminal, at which time the report was filled outand left for Roach; but that "on minor deals" like the one here emphasized, verbalreports were usually made and the foreman or dispatcher would then "take care of it."In support of this Spurlock testified on cross examination that several weeks before,.when a bulldozer pulled in front of his truck and he got stuck on soft ground and hadto be pulled out, with damage to the front of his truck, he explained the situation toCunningham, who was on duty as dispatcher at the time, and when he asked Cunning-ham whether a written report was necessary, the latter replied that he would takecare of it.Whereas Spurlock was called in to see Roach after the collision, he hadnot been called in on this earlier "soft ground" incident.As Cunningham said inthe latter instance that he would take care of it, so did Klein on July 22.The dis-tinction which Spurlock noted between a collision on the highway and damage asthe resultof gettingstuck is a valid one.While the Company's rules make no suchdistinction in connection with reporting damage, it stands uncontradicted that itssupervisor declared that in the latter type of situation the matter could be handledorally and indirectly.Certainly word of the July 22 incident was transmitted toCunningham, who directed Roach to discharge Spurlock.Not only had there beenwaiver of the requirement for a written report in such a case,but as noted Cunning-ham did not cite such failure to report as the reason for the discharge, but rather thedamage sustained as a result of having the truck pushed.We come now to the question of motivation in the disparate enforcement of therule against Spurlock.Whether or not company knowledge of his extensive unionactivities (mostly at or near his home, as we have seen) could properly be inferredunder such circumstances because the plant is small,4there is direct evidence thatthe Company knew of Spurlock's association with the union president,Hughes, whomCunningham described as its business agent.While I find no evidence of violationby Cunningham in his going to the drive-in restaurant or going out to his car for adrink several times on July 19 (he was a frequent patron), be did meet and talkwith Hughes,and saw Spurlock and three other employees in Hughes'car.(Oneof these, Hults, is consideredinfra;we do not know the circumstances surrounding thetermination of employment of the other two, Gurnsey and Segrest.)This is not to say that the right to violate rules vested in any employee, or thatunion activities or indicated union sympathy immunized Spurlock against discharge.But it is clear that in his own case, when he had even less service with the Company,and in the case of others,the rule had not been invoked.It does not appear fromthe conflicting testimony that the damage to Spurlock's trailer on July 22 wasgreater than that in the prior pushing incidents which he Company had condoned.8 Such elasticity In application of this rule finds its counterpart In application of therule concerning reporting for work in the case of employees,notedinfra,whose loads canbe delivered at indefinite times.Recognition of the latter variances, as we shall see,favors the Company where it cites failure to report as the reason for discharge, and timeIs of the essence, for were It held that the rule as set forth must be rigidly adhered to,we would have to find a general waiver in view of those situations where It is not applied.4 Cf.Wiese Plow Welding Co.,Inc.,123 NLRB 616. The factors Indicated in thatdecision can be contrasted with the evidence concerning the other alleged discriminatees,infra.I REDWING CARRIERS, INC.329Length of service and extenuating circumstances now existed to a greater extent-than before.But Spurlock's union sympathies had now become apparent, and these,Ifind, "weighed more heavily" 5 in the decision to discharge him than did thepushing of his truck or the alleged violation of rules.We shall seeinfrathat Cunningham and Mendez were opposed to this Union.That opposition made itself manifest in the action taken against Spurlock and inthe independent interference to be noted.I find that the rule against being pushed was not consistently applied and that itsenforcement against Spurlock by Cunningham on July 24 after the latter head ob-served Spurlock with Hughes on July 19 was discriminatory.A valid rule was"invoked or applied for a discriminatory anti-union purpose." 6In further defense of its action the Company cites the rule book provision that allnew drivers must serve a 6-month probationary period.But such a provision, itselflawful and proper, and even if not waived, cannot be used discriminatorily to depriveprobationers of their statutory rights: There is no 6-month period of immunityduring which an employer may discriminatorily discharge in violation of the Act.B.WilsonWilson, an experienced driver, was employed by the Company for 2 months.Hesigned a union card at Spurlock's home shortly after July 19.Beyond this, as weshall see, there is no evidence of his engagement in union activities and very littleof even limited association.He took a truck out at about ^_ or 3 a.m. on July 28, returned to the terminal thatafternoon, and asked for and received permission to take the rest of the afternoonoff; he did not say that he wanted to be off the nex tday.He did take the 29th offto install a new motor in his pickup truck since the old motor would not work.Al-though he knew that the rule called for him to report at 7:30 a.m. if he did not havean earlier assignment, he had his wife's sister call in for him between 8 and 8:30 a.m.(While at first dubious about the value of the testimony that the call was made tothe Company, I later pointed out that the testimony was in fact subject to the safe-guard of cross-examination and that the Company had an opportunity to checkwith its representatives concerning the call.The conversation was allegedly withthe dispatcher; the testimony could have been refuted by denials by Phelps, the day,dispatcher, and by Cunningham, the latter's name also having been mentioned inthat connection.Admittedly the call was received although Cunningham testifiedthat,while he did not know when it was received, he was told about it at aboutnoon that day.)To avoid penalty for failing to come in or telephone by 7:30 a.m., Wilson testifiedthat a driver did not have to report at that hour if he had worked long and late theday before (he had himself on one or more occasions reported after 7:30), butthat apparently did not apply on July 29 since he had received permission to leaveearly the day before.Nor is it relevant that he had been absent on Saturdays 7 andwas not supposed to be there at 7:30 on those days, having arranged for such absences,or that he had on one occasion asked in advance to be let off to go to Georgia thefollowing day.Wilson's position was certainly not improved by his testimony thatthe last time he had called in on a day when he was to report for work was on aSaturday, when he was due at 7:30, and called in about 7 or 7:30 a.m. (Klein"improved" on Wilson's testimony, saying that, instead of the men calling him, hevery frequently called or went for them.)None of this absolves Wilson from the penalty for failure to notify the Companyby 7:30 a.m. on July 29.While he made a general assertion that many men didnot show up at 7:30 during the summer and were not reprimanded as far as heknew, we have little specific and comparable testimony on this ,and do not knowthe circumstances, whether for example the men had received prior permission.Mendez just as generally declared that between January 1 and September 1, 1958,about six men had been fired for not reporting or for having someone else call in;the latter, he testified, is unacceptable because it can be done to prevent the Companyfrom insisting that the man come in, it having been found many times, on checkingafter an employee's wife called in, that nothing was in fact wrong.Also, failureto report results in delay in delivery for which, in the case of time loads (asphaltis such), the Company may be liable.5N.L.R.B. v. Whitin Machine Works,204 F. 2d 883,885 (C.A. 1).eN.L.R.B. v. Avondale Mills,242 F. 2d 669, 671(C.A. 5).7We have seenthat Spurlockwas absent on Saturday,July 19.July 29 fell onTuesday. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne driver, Cannon, testified that he and Wilson had previously worked elsewhereon a 7-day-a-week job for the Company, and that on his return to Tampa he hadreported whenever he got up if not set up on a load.While this indicates waiverof the 7:30 reporting rule, Cannon was at the time hauling gasoline, not asphalt,.deliveries of the latter being important with respect to time.At the time of his dis-charge,Wilson was hauling asphalt on his early loads.Another driver, Reynolds,testified to taking days off, but his loads of acid do not have to be hauled on specificdays,much less hours.Quite contrary to the General Counsel's position, his lastwitness testified that he arrives at the yard or calls in before 7 a.m. each day; thathe has taken a few days off, citing as an instance the last time, when he told thenight dispatcher the day before and called in the next day.Cunningham's alleged,vagueness concerning Wilson's assignments, cited by the General Counsel, is notanswered by reference to noncomparable situations.Still on the issue of reporting, Klein testified that although his hours were from6 p.m. to 6 a.m., he had been on the job at 7:30 and at 8 a.m., and many timesdrivers did not report at 7:30 when they did not have loads scheduled. But companyrecords show that between January 1 and August 6, 1958, Klein left by 7:30 orbefore every day but three, and that he left after 7:30 on only one of those days.As noted above, Klein was not a reliable witness.He cited one driver, Segrest, whohad been out drunk for 2 or 3 weeks and at other times, and suffered no more thana tongue lashing.But, whatever Segrest's shortcomings, it appears that his mother-in-law, concerned about him, called Klein and Cunningham about him many timesso that this was not a case of failing to report without notice. (Nor, from Klein'stestimony, did the Company have any doubts concerning Segrest's condition onthose occasions.)Klein also cited an occasion, 1'/z or 21/z years before, whenanother driver failed to show up: Cunningham almost fired Klein the next day, butthe latter believed that nothing was said to the driver.If valid and sufficient reason warranted waiver of the rule (although the proofdoes not show this), the evidence submitted indicates that Wilson did not have sucha reason. It does not appear that the need to replace the motor developed suddenlyon the morning of July 29. Further, even if an emergency situation had called forwaiver of the rule, this was no emergency since Wilson could have called Kleinfor assistance in getting to work, as he allegedly had three or four times before.Again,Wilson's wife, who had worked the night before and gotten home aboutmidnight, had driven his car home and it was presumably available to take him tothe terminal.(He said that he had walked to work a few times at 11 o'clock atnight.)Even Klein's test for discharge, that "a man just deliberately didn't come,"was here met.The testimony shows Wilson's conscious but untroubled insoucianceon July 29, and the Company was justified in so regarding it.That evening Wilson called the night dispatcher to find out whether he had anearly run the next morning, i.e., before 7:30 a.m. (he had not called on.the eveningof July 28), and was told that Cunningham had said that Wilson was to see Roach-first at 8 a.m. to find out whether he was to go out. In Roach's office the next dayhe was told that he had reached "the parting of the ways"; he was fired for being offthe day before.Many drivers have been discharged by the Company, and the rea-sons are many. The issue here is whether, despite the reason cited, Wilson's dischargewas in fact discriminatory.While, counsel for the Company to the contrary notwithstanding, animus isrelevant where discriminatory intent is in issue, such animus does not itself provethat a discriminatory act was committed. Proof of animus on the part of Cunning-ham and the Company we have, but the inference is unwarranted that the dischargeof Wilson was for his union activity.Nor does the interference,infra,which callsfor findings of violation of Section 8(a) (1), warrant the inference that this dischargewas for union activity rather than for cause.The evidence that Wilson was dis-charged for cause is credible and sufficient.For its bearing on the question whether Wilson was discharged because of hisunion activities, we must consider a statement made to him by one Pierola whenWilson returned to the driver's room from Roach's office on July 30. It beingadmitted that Pierola is a supervisor for Rockana Carriers, Inc., "a connected com-pany," and that the Board in an election proceeding treated Redwing and Rockanaas one employer in determining an approprate unit, Pierola's statement cited hereinis tobe considered as Redwing's.The question still remains whether such statementwas within the apparent scope of his duties.Pierola came into the driver's room after Wilson did and said that "he hated that[Wilson] had gotten fired; that if [Wilson] had left (his) friends alone [he] wouldhave been all right." If we assume that Pierola did not mean that he thought thatWilson had been absent because of some carousing the night before, or that his refer REDWING CARRIERS, INC.331ence was to some other nonunion activity, we must consider and weigh his statementas an admission by the Company that Wilson was discharged by the Company be-cause of his union activities or associations.Here we must first assume that theCompany or Pierola personally had knowledge of such activities, a question whichwe shall soon reach. Beyond this is the problem whether Pierola, a supervisory dis-patcher, could by such an admission bind the Company in connection with thatdischarge. (We are not considering Pierola's statement as possible interference, butas an admission of discriminatory discharge, nor are we dealing with a supervisorwho participated in the discharge or one with general and broader supervisorypowers.)Finally we have here the question of company knowledge of union activities en-gaged in by Wilson.Cunningham testified that he saw the others in Hughes' auto-mobile on July 19, but that he did not see Wilson there at any time.Admittedly thelatter was in the restaurant virtually all of the time Cunningham was there, and didnot appear to be part of the group which sat outside in Hughes' car.Wilson hadnot joined the others when he arrived, but went inside and sat down beside Cunning-ham.Whatever Wilson's reasons, he spent little time at Hughes' car according tohis own testimony.He "stopped by to talk to them a while and told them whatCunningham had said." I credit Cunningham's testimony that he did not see Wilsonwith the others. In fact, Cunningham's statement, as testified to by Wilson, andwhich I find to have been violative, that he had better get away as they were goingto hold a union meeting suggests that Cunningham did not connect Wilson withthe union group. (Wilson told Cunningham that he did not know who Hugheswas.)Crediting Wilson's testimony over Cunningham's denials, I find that Cunning-ham further violated the Act when he said to Wilson on July 19: "If you see anymore drivers come this way, you tell them to stay away, or some innocent partymay be fired on account of this meeting."Mendez, who thought that the Teamsters Union "was kind of a decent union"in 1954, was now "scared" of those people, but would not answer directly whetheror not he wanted them.While I find that he was opposed to the Union, he did nothimself interfere with employees' union activities: the Company through its repre-sentativesmanifested a polymorphous attitude. Interference by Mendez is notclaimed; by Cunningham, it is.What Mendez did not do does not exculpate forwhat Cunningham did, considering Cuningham's position and Mendez' relianceon him as typified by Mendez' reaction early in August to the Hults' situation,infra,and by his acceptance of Cunningham's decisions with respect to Wilson and Farrow,alsoinfra.Mendez approved Wilson's discharge but testified that at the time ofsuch approval he did not know that Cunningham had even seen Wilson at thedrive-in restaurant.I credit this testimony, asinfra.Mendez did not take the initia-tive in the discharge any more than he did when Wilson later reapplied; he left itup to Cunningham.Where union activities are shown, company knowledge thereof may be inferred.Here the activity was apparently limited to signing a union card, and there is nobasis for inferring that the Company had knowledge of this limited activity byWilson.8We also have Wilson's testimony that on July 22 Cunningham told himthat he was keeping bad company and he had better stay away from the drive-in(this was not alleged or tried as a violation), and that on the 26th Wilson invitedCunningham to Spurlock's home for supper, Cunningham refusing. (It appearsthat this was the shrimp supper which was served in the drive-in restaurant.)Whileone might argue the inference from Cunningham's remarks to Wilson on July 19,which we have seen constituted unlawful interference, and the related statementon July 22, that the Company knew or believed that Wilson was engaged in unionactivities, it is at least as reasonable to infer that Cunningham spoke thus to Wilsonin the hope of preventing the latter from becoming thus involved, and withoutknowledge that he was a member of the Union. According to Wilson, Cunninghamidentified Hughes to him on July 19.Only Wilson's invitation on July 26, whenbe met Cunningham at the drive-in and suggested that he join some of the others forsupper at Spurlock's, can be regarded as having even remotely suggested cooperationbetween Wilson and the others, and even more remotely suggested a connectionbetween Wilson and the Union because Spurlock and some others had been seenwith Hughes.Considering the possibilities for showing such cooperation or con-nection and the fact as noted that Wilson's conduct indicated the contrary, the in-8 See alsoAlamo White Truck Service, Inc.,122 NLRB 1174, where although all ofthe alleged discriminatees were members of the union, the Board declared : "There is,however, no evidence that the Respondent was aware of the union activities of the4 other discriminatees." 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDvitation of July 26 constitutes insubstantial basis for inferring that the Companyhad knowledge or believed that Wilson engaged in union activities.It has not beenshown that Wilson was discharged for such activities.I have not overlooked but do not rely on Cunningham's testimony that there hadbeen some complaints that Wilson was late in deliveries;Cunningham did not recallwho had complained,nor did he recall whether he had warned Wilson of dischargeif there were more complaints.Cunningham further testified quite unreliably thathe believed that Wilson was "set up to work"on several days on which he failed toreport.C. FarrowFarrow, an experienced driver who had been employed by the Company for morethan 5 years and off and on for about 131/2, testified that he signed a union authoriza-tion card and attended several meetings, no company official being present at any ofthese.On or about July 26(he placed it a few days earlier),Farrow and his wifedrove up to the drive-in restaurant while Spurlock and some of the others were hav-ing a shrimp supper.These came out to Farrow's car and invited him to join them,but he was having stomach trouble and declined.Cunningham was parked directlybehind Farrow(which of them arrived first does not appear),and after the othersreturned into the restaurant,Cunningham,who had had a few drinks,blinked hislights and kept blowing his horn and sent a curb girl to summon Farrow. (Therestaurant offers curb service.)The latter was feeling too bad and did not go.Cunningham then sent for Mrs. Farrow,who went to his car. She testified that shetold him that her husband was not feeling well, and asked Cunningham what hethought of the Union at Redwing,at which he laughed and said that it would nevergo through and that her husband was jeopardizing his job in that company; if hedid not stop messing around with those who were trying to get the Union in, itwould not be too good for him.She repeated this to her husband on her return.Cunningham was visibly nervous as he denied making such statements;I do notcredit this denial.He did not limit himself to a reply to Mrs. Farrow's question,but made an unlawful threat in violation of the Act, and I so find.Beyond this incident there is no testimony which even remotely indicates thatFarrow engaged in union activities or that the Company had knowledge or beliefof such activity on his part.To point to the fact that other drivers came to hisautomobile and invited him to supper as indicative of Farrow's joinder in unionactivities(Hughes was not present on this occasion)is to ignore the fact that Cun-ningham,who was similarly invited, saw that he did not join the others and wasthereforemore likely to conclude that Farrow was not in fact one of the unionsupporters.And aside from Cunningham's impression or possible belief,his threatagainst Farrow'smessing around with the others cannot be related to any acts byFarrow of which Cunningham had any knowledge according to the testimony, nordid such acts thereafter occur.Farrow's presence at the restaurant was not unusual;he and his wife had been there before when Cunningham was there,and the threehad had dinner together about a dozen times. To say that Farrow's discharge on orabout August 1 (he placed it variously at about August 12 and on a Monday) wasmotivated by company knowledge of his union activities is to rely on an inference ofdiscrimination which is not reasonably supported by the evidence and which in factis contrary to the reasonable implication inherent in the single item of evidence whichwas offered in this connection.True, one may wonder about the fairness of a 3-day suspension which Cunninghamthereafter imposed on Farrow about a week after July 26(probably on August 4,which was a Monday),when the latter arrived at the terminal late after calling inand leaving word that he had a flat tire on his car and would be delayed.Farrowtestified that he had been late before after calling in and that nothing had been saidto him on those occasions.We have notedsupraother limited testimony that theestablished rule for reporting could be and was at times waived by the Company.On the other hand, repetition of the offense by Farrow may have prompted Cunning-ham's action now as he and Mendez testified.Whether on the day in questionFarrow was needed to take a regular run on schedule or whether he was to have beendispatched on another early run is not clear. But despite suspicion in this connec-tion,in the absence of proof of company knowledge of union activities engaged inby Farrow,itcannot be said that his suspension was discriminatory.This disposes of the main question of discrimination against Farrow, whichcenters on his 3-day suspension even if his termination be considered to haveoccurred after he failed to appear for work at the end of the 3-day period.It cannotfairly be disputed that, if the Company properly imposed the suspension,its refusal REDWING CARRIERS, INC.333to change and extend it into a 5-day vacation was proper, and that Farrow's insistenceon such an extension and his consequent absence in the face of that refusal consti-tuted insubordination and sufficient cause for discharge.The suspension itself provoked an argument between Cunningham and Farrow, thelatterwanting to extend the period to 5 days, but as a vacation, and Cunningham,refusing to permit that, saying that if Farrow stayed away more than 3 days, he couldtake the "rest of the time" off.Cunningham and Mendez testified that they haddiscussed Farrow's prior lateness, and that after the 3-day suspension Cunninghamwas authorized 9 to fire Farrow if he gave any more trouble. Since, as found, thesuspension was not shown to have been discriminatory, there was no unlawfulprovocation to support Farrow in his failure to return to work later that week. Suchfailure,per seand as insubordinate, therefore justified the discharge of which Farrowhad been warned. (There does not appear to have been a formal discharge. Farrowjust took the "rest of the time" off.)D. HullsHults, a truckdriver for 4 or 5 years, was employed by the Company from ap-proximately June 14 to August 21, 1958.He attended several union meetings andsigned a card about the end of July. Cunningham saw him in Hughes' automobileoutside the drive-in restaurant on July 19.Further bearing on the question of theCompany's knowledge of his attitude toward the Union, Hults testified that early inJuly, in a discussion of unions with Pierola, he told the latter that he thoughtunions generally were a good thing.Then, about the middle of August, whenanother driver told Cunningham that he did not care for the Union, Hulls remarkedthat it would be "100 percent advantage over the conditions at Redwing" at thetime.About a week after July 19 Safety Director Roach told Hulls that he was beingfired because he was less than 25 years old.Understandably concerned with safetyand insurance premiums, the Company had in 1945 or 1946 adopted a 25-yearminimum for drivers.Hults was born on March 9, 1934, but had listed his date ofbirth as March 9, 1933, on his employment application in order to meet the Com-pany's age requirement.This had troubled his conscience, and about July 10 hehad told Roach about it, the latter replying, "Forget about it.You are not the onlyone."Now told that he was fired, Hults pointed out to Roach that he had just goneto great expense to move close to the terminal and that he was a responsible familyman.Roach thereupon told him to sit in the waiting room until called and, after3 or 4 hours, told him that he would be permitted to drive again.Although notalleged to have been discriminatory, this abortive discharge may be considered forany light which it may cast on other events. (This principle is similar to thatcitedwhen counsel objected to other testimony concerning intent.)On the onehand it may be appraised as indicating discrimination based on Hults' statement toPierola and his association with Hughes.On the other, it can be pointed to as indi-cating no discriminatory intent despite the Company's knowledge of Hults' unionsympathy inasmuch as he was restored to duty.Under the circumstances I shallnot rely on this incident in evaluating the discharge of Hults on August 21.On the latter date Roach discharged Hults, telling him that it was Cunningham'sdoing.Reminded that he had told Hults a month before that he could forget thematter of his age, Roach now replied that there was "pressure from upstairs."Hults then spoke to Mendez, who said that, if Cunningham made the decision, itwould stand but that he would look into it.That evening Hulls asked Cunninghamin what respect his work had been unsatisfactory, and Cunningham replied that somepeople had called in, but he made no further reply when Hults asked who thesewere.Cunningham also allegedly told Hults that he had been laid off to make roomfor a Rockana driver.Hults was a bright witness and appeared to be generally honest. But concededlyhe falsified his application, and at the hearing he was guilty of exaggeration when hetestified that he was 241/2 years old when he was hired on June 14: he was only 24years and 3 months at that time. If it be urged that the latter difference is slight,itwould have been quite as easy for Hults to say that he was 24 years old,omitting the fractional period if one-quarter of a year or 3 months seemed unneces-sarily specific; it is no more involved to deduct and omit reference to months thanto add 3 more.9 Cunningham has authority to fire those who, like Wilson,have been employed by theCompany between 1 and 5 years, but he mustfirst discussthese situations withMednez.Only the latter may discharge those with 5 years or more of service. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout the middle of July, just a few days before the gathering at the drive-inrestaurant on July 19, Hults had pushed over a fire hydrant while making a delivery.He explained that it was not his fault, and the Company evidently agreed: thereseems to have been no reference to the incident during the layoff discussion withRoach later that month.According to Mendez, Roach had told him about August 1 that he had intendedto discharge Hults because of his age (this was evidently at the time or shortlyafter the discharge which did not "take"), and when Mendez declared that therulemust be observed, Roach told him that Cunningham knew of the case.Thelatter then told Mendez that Hults seemed to be the type of man they would want,and Mendez approved on condition that Hults be discharged immediately if hedid not live up to their highest expectations.A few weeks later, when Mendezlearned of the earlier fire plug incident and that Hults had now "torn up" two tractors,he instructed Cunningham to discharge him at once, and Cunningham in turn gavethe "final instructions" to discharge Hults.There was considerable testimony pro and con concerning Hults' responsibilityand carelessness.The rule for stopping when a noise or knock develops was cited;Hults explained that he did stop and that he had reported the noise several timesbefore.IfCunningham did not cite the rule concerning noise in the motor onAugust 21, the rule and the circumstances were clear to Hults.Although Hultstestified that he had no warning of the piston trouble, I credit Mendez' testimonythat a pounding precedes and warns of such a condition.Here we must rememberthatMendez had in apparent good faith set higher standards for Hults because ofhis own doubt of the wisdom of employing a younger man. (The wisdom of settinghigher standards is not here in issue.) In any event, on the issue of discriminatoryintent with which we are here concerned, we have no evidence of union activityby Hults or company impression of such activity after his appearance in Hughes'automobile on July 19 except for his mid-August statement notedsuprato the effectthat conditions would be markedly improved under the Union, and it was afterJuly 19 that the Company waived the age requirement and restored Hults to duty.(I have consistently, emphasized and relied on the presence of employees in Hughes'automobile on July 19 as witnessed by Cunningham. The finding of discriminationagainst Spurlock is based on this.But Hults was not discriminated against for thatreason.Of course it is not necessary for a finding of discrimination to show thatitwas manifested against all employees involved.) 10I accept as credible and reliable Mendez' testimony concerning the reasons for hisinsistence on the 25-year age minimum, and concerning the seriousness with whichhe viewed the exception permitted and the conditions imposed on Hults' continu-ance, and, albeit not without doubt in the light of Hults' statement that the Unionwould bring many advantages, I find that Mendez directed his discharge because hewas involved in damage to the equipment after his earlier short-lived discharge,all of this indicating that Hults did not measure up to the high standards set for him.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section II, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found that the Company, by threats against employees associatingwith a union representative or prounion employees, interfered with, restrained, andcoerced their employees in violation of Section 8(a) (1) of the Act. I shall thereforerecommend that the Company cease and desist therefrom.It has been further found that the Company, by discharging Spurlock, discrimi-nated against him in respect to his hire and tenure of employment in violation ofSection 8(a)(3) of the Act. I shall therefore recommend that the Company ceaseand desist therefrom and from infringing in any other manner upon the rightsguaranteed in Section 7 of the Act. I shall recommend that the Company offer to10W. C. Nabors,d/b/a W. C. Nabors Company,89 NLRB 538, 541-542. REDWING CARRIERS, INC.335Spurlock immediate and full reinstatement to his former or substantially equivalentposition 11 without prejudice to his seniority or other rights and privileges. I shallfurther recommend that the Company make Spurlock whole for any loss of pay hemay have suffered by reason of the discriminatory action aforementioned by pay-ment to him of a sum of money equal to that which he would normally have earnedless his net earnings, computation to be made in the customary manner,12 from thediscriminatory discharge to the date of a proper offer of reinstatement. I shallfurther recommend that the Board order the Company to preserve and make avail-able to the Board upon request payroll and other records to facilitate the checkingof the amount of backpay due and the rights of employment.For the reasons stated in the subsections entitled "Wilson," "Farrow," and "Hults,"I shall recommend that the complaint be dismissed insofar as it alleges the discrimina-tory discharge and failure and refusal to reinstate those three employees.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Teamsters, Chauffeurs & Helpers Local Union No. 79, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to hire and tenure of employment of Virgil Spurlock,thereby discouraging membership in a labor organization, the Company has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (3)of the Act.3.By such discrimination and by threats against employees in their associations',thereby interfering with, restraining, and coercing employees in the exercise of therights guaranteed in Section 7 of the Act, the Company has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Company has not engaged in unfair labor practices within the meaning ofthe Act by discharging and failing to reinstate Lucian Wilson, Willie Farrow, andAlfred B. Hults.[Recommendations omitted from publication.]11The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.1'Crossett Lumber Company.8NLRB 440;Republic Steel Corporation v. N.L.R.B.,311 U.S.7; P. IV. Woolworth Company,90 NLRB 289, 291-294.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in Teamsters, Chauffeurs & HelpersLocal Union No. 79, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labor organization, by dis-charging any of our employees or discriminating in any other manner in respectto their hire and tenure of employment, or any term or condition of employ-ment.WE WILL NOT threaten employees in connection with union activities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor organi-zations, to join or assist Teamsters, Chauffeurs & Helpers Local Union No. 79,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE WILL offer to Virgil Spurlock immediate reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or otherrights and privileges,and make him whole for any loss of pay suffered as aresult of the interference,restraint,coercion, and discrimination against him. 336DECISIONSOF NATIONAL LABOR RELATIONS BOARDAll of our employees are free to become,remain,or to refrain from becoming orremaining membersin good standing in Teamsters,Chauffeurs&Helpers LocalUnion No.79, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,or any other labor organization.REDWING CARRIERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Local243,Brotherhood of Painters,Paperhangers and Deco-rators of America,AFL-CIO andInternational Brotherhoodof Painters,Paperhangers and Decoratorsof America, AFL-CIOandRichardson Paint Company,Inc.Case No. 39-CD-37.November 04, 1959DECISION AND DETERMINATION OF DISPUTESTATEMENT OF CASEThis proceeding arises under Section 10(k) of the Act, -which pro-vides that "Whenever it is charged that any personhas engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofsection 8(b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen . . . ."On April 29, 1959, Richardson Paint Company, Inc., herein calledthe Company, filed charges alleging that Local 243, Brotherhood ofPainters,Paperhangers and Decorators of America, AFL-CIO,herein called Local 243, and International Brotherhood of Painters,Paperhangers and Decorators of America, AFL-CIO, hereincalled International Painters, had engaged in and were engag-ing in certain unfair labor practice's within the meaning of Section8 (b) (4) (D) of the Act. It was charged, in substance, that the Unionshad induced and encouraged employees of Stone & Webster Engineer-ing Corporation to engage in a strike or concerted refusal to work,with the object of forcing or requiring Richardson Paint Company,Inc., toassigncertain work to employees who were members of Local243 rather than to employeeswho were membersof InternationalBrotherhood of Electrical Workers, AFL-CIO, herein called IBEW.Thereafter, pursuant to Section 10 (k) of the Act andSections102.79 and 102.80 of the Board's Rules and Regulations, theRegionalDirector investigated the charges and provided for an appropriatehearingupon 'due notice.Hearings were held on June 25 and 26,1959, at Beaumont, Texas, before FranklinR. Sears, hearingofficer.125 NLRB No. 39.